United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 11-2882
                      ___________________________

                             Thomas W. Winslow

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

     Richard T. Smith, in his official and individual capacities; Burdette
   Searcey, Dep., in his official and individual capacities; Gerald Lamkin,
Dep., in his official and individual capacities; Jerry O. Dewitt, Sheriff, in his
 official and individual capacities; Wayne R. Price, PhD., in his official and
 individual capacities; Gage County Attorney’s Office, a Nebraska political
subdivision; Gage County Sheriff’s Office, a Nebraska political subdivision;
         County of Gage, Nebraska, a Nebraska political subdivision

                    lllllllllllllllllllll Defendants - Appellees
                       ___________________________

                              No. 11-2883
                      ___________________________

                                 James L. Dean

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

    Richard T. Smith, in his official and individual capacities; Burdette
   Searcey, Dep., in his official and individual capacities; Gerald Lamkin,
Dep., in his official and individual capacities; Jerry O. Dewitt, Sheriff, in his
official and individual capacities; Wayne R. Price, PhD., in his official and
 individual capacities; Gage County Attorney’s Office, a Nebraska political
subdivision; Gage County Sheriff’s Office, a Nebraska political subdivision;
        County of Gage, Nebraska, a Nebraska political subdivision

                    lllllllllllllllllllll Defendants - Appellees
                       ___________________________

                              No. 11-2884
                      ___________________________

                             Kathleen A. Gonzalez

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

     Richard T. Smith, in his official and individual capacities; Burdette
   Searcey, Dep., in his official and individual capacities; Gerald Lamkin,
Dep., in his official and individual capacities; Jerry O. Dewitt, Sheriff, in his
 official and individual capacities; Wayne R. Price, PhD., in his official and
 individual capacities; Gage County Attorney’s Office, a Nebraska political
subdivision; Gage County Sheriff’s Office, a Nebraska political subdivision;
         County of Gage, Nebraska, a Nebraska political subdivision

                    lllllllllllllllllllll Defendants - Appellees
                       ___________________________

                              No. 11-2903
                      ___________________________

                               Ada Joann Taylor

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

    Richard T. Smith, in his official and individual capacities; Burdette
  Searcey, Dep., in his official and individual capacities; Gerald Lamkin,
Dep., in his official and individual capacities; Jerry O. Dewitt, Sheriff, in his
official and individual capacities; Wayne R. Price, PhD., in his official and
    individual capacities; Gage County Attorney’s Office, a Nebraska political
   subdivision; Gage County Sheriff’s Office, a Nebraska political subdivision;
           County of Gage, Nebraska, a Nebraska political subdivision

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Lincoln
                                   ____________

                              Submitted: May 15, 2012
                               Filed: October 15, 2012
                                   ____________

Before MURPHY, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

SHEPHERD, Circuit Judge.

        Plaintiffs Ada Joann Taylor, Thomas Winslow, James Dean, and Kathleen
Gonzalez (collectively “Plaintiffs”) were convicted in 1989 for participating in the
1985 rape and murder of Helen Wilson in Beatrice, Nebraska. However, in 2008,
DNA testing established that the semen and type B blood found in Wilson’s
apartment were from Bruce Allen Smith, an individual who had no connection to
Plaintiffs. After receiving full pardons from the Nebraska Pardons Board, Plaintiffs
individually filed causes of action pursuant to 42 U.S.C. § 1983 against the county
prosecutor and members of the sheriff’s department (collectively “Defendants”) who
investigated the Wilson murder and against Gage County, Nebraska. As the basis of
their lawsuit, Plaintiffs contend Defendants violated their rights to due process under
the Fifth and Fourteenth Amendments by recklessly investigating the Wilson murder
and by coercing Plaintiffs to plead guilty. At the conclusion of discovery, the district
court granted Defendants’ motion for summary judgment based on qualified and
absolute immunity, dismissing Plaintiffs’ claims. Plaintiffs appeal, arguing the
district court erred in its evidentiary rulings and in granting Defendants’ motions for
summary judgment.

       Applying de novo review, we conclude that the district court erred by failing
to grant all reasonable inferences to Plaintiffs and that the evidence is sufficient to
support Plaintiffs’ claims that their rights to fair criminal proceedings were violated
as the result of a reckless investigation and Defendants’ manufacturing of false
evidence. The district court did not err, however, in its determination that there was
insufficient evidence to support Plaintiffs’ claims that their guilty pleas were
unconstitutionally coerced. Additionally, the court did not err in granting absolute
immunity to the county prosecutor. We thus affirm in part and reverse in part.

                                   I. Background

     Helen Wilson’s body was discovered in her apartment in Beatrice, Nebraska,
on February 6, 1985. She had been raped and murdered. The Beatrice Police
Department (“BPD”) took the lead in opening an investigation into the murder. The
BPD failed to charge anyone in the case, and the case remained unsolved.

       Burdette Searcey was employed as an investigator with BPD from 1977 to
1982, but by 1985 he had left the force and was working as a farmer. After securing
the permission of Wilson’s daughter, Searcey began his own independent
investigation into the Wilson murder. Searcey interviewed a number of former
confidential informants who assisted him in identifying several persons who
frequented the area where the Wilson homicide occurred. At that time, Searcey
identified Joseph White, Thomas Winslow, Joann Taylor, Cliff Shelden, Mark
Goodson, Beth Johnson, Deb Shelden, and Charlotte Bishop as persons of interest.
Searcey believed that the Wilson murder had been committed by multiple persons,
including White, Taylor, and Winslow.



                                         -4-
       In 1987, Jerry DeWitt became sheriff of Gage County and hired Searcey as a
deputy sheriff. DeWitt and Richard Smith, who was the Gage County attorney, held
a series of meetings concerning Searcey’s previous investigative efforts. In January
1989, DeWitt and Smith gave Searcey permission to commence an official
investigation into the Wilson murder. Gage County sheriff’s deputies Gerald Lamkin
and Wayne Price assisted in the investigation.

       Lisa Podendorf was Searcey’s lead witness. Podendorf claimed that on
February 6, 1985, Taylor confessed to Podendorf that Taylor, along with Joseph
White, murdered Wilson. Podendorf repeated this account in her recorded statement
with Searcey in January 1989. Podendorf also claimed in the interview that she saw
Taylor, Winslow, White, and Johnson get out of a car near Wilson’s apartment on the
night of Wilson’s murder. Podendorf indicated that Taylor’s confession came at 7:30
a.m., as Taylor and Podendorf observed several police cars at the apartment complex
where Wilson’s body was found. Searcey was aware that Wilson’s body was not
discovered until approximately 9:00 a.m., and apparently chose to overlook this
discrepancy in Podendorf’s testimony.1

       Searcey interviewed Winslow on February 13, 1989, while Winslow was in
custody for an unrelated felony assault charge. Searcey had previously interviewed
Winslow during the course of his private investigation in 1985. In 1985, Winslow
told Searcey that he was at work on the night of the Wilson murder. Searcey found
this alibi was false because Winslow’s supervisor indicated that Winslow had not
come in to work on February 5, 1985. During the 1989 interview when Searcey
confronted Winslow with his previous alibi, Winslow admitted he skipped work on
the night of the Wilson murder. Although he continued to deny any involvement in


      1
        Searcey also overlooked the discrepancy in Podendorf’s claim that she saw
Johnson at Wilson’s apartment complex. Searcey had previously credited Johnson’s
alibi that she was with her parents on the night in question.

                                        -5-
the murder, Winslow told Searcey he had loaned his car to Taylor, White, and Cliff
Shelden on the night of the Wilson murder. Winslow claims he made this statement
to Searcey after “Searcey had convinced me that my car was involved in the area.”
Winslow also claims he named Taylor and White because Searcey mentioned them
before Searcey began recording the interview. Searcey’s February 28, 1989 report
of his interview with Winslow recounts Winslow’s statement that he loaned his car
to Taylor and White but omits mention of Cliff Shelden. Searcey had spoken to Cliff
in 1985 and had accepted Cliff’s alibi that he was in the hospital on February 5, 1985.

       On February 25, 1989, Searcey interviewed Charlotte Bishop. Bishop stated
that on the morning after the Wilson murder Taylor admitted that she was involved
but did not name any other parties. The transcript of Bishop’s interview indicates that
her recollection of events was very poor; for example, she could not remember the
month in which the Wilson murder occurred. After Searcey asked Bishop whether
she remembered seeing police at the scene of the crime, Bishop indicated she saw
police at Wilson’s apartment complex on the night the murder occurred. As with
Podendorf, Bishop’s recollection of when police arrived was in error.

      On March 14, 1989, Searcey finalized a sworn affidavit for an arrest warrant
for Taylor and White. That same day, Searcey, DeWitt, and Smith traveled to
Lincoln, Nebraska, to take a statement from Winslow that had been prearranged by
Winslow’s counsel. Winslow believed that providing Searcey with the statement
would help him in his unrelated assault case, because Searcey told Winslow he would
persuade the judge to release Winslow on a PR bond.

       In his initial statement, Winslow claimed that on the night of February 5, 1985,
he, Taylor, and White drove Winslow’s car around Beatrice. Winslow recounted that
during their drive, Taylor and White discussed robbing an old lady. Winslow said
that Taylor and White dropped him off at Bishop’s apartment and returned his car to
his apartment the following morning. Searcey then informed Winslow that Winslow

                                         -6-
had been seen getting out of his car along with Taylor, White, and Johnson at the
apartment building where the homicide took place. Winslow agreed that this was true
and that he had failed to mention it because he did not want to be connected to the
crime, but Winslow denied any other involvement. Searcey expressed his disbelief
in Winslow’s denial. At this juncture, there was a 44-minute break in Winslow’s
interview during which Winslow met with his attorney. When the interview resumed,
Winslow changed his story and agreed that he, Taylor, White, and Johnson went into
Helen Wilson’s apartment. Winslow stated that Taylor and White attacked Wilson,
and that he panicked and left with Johnson. In recounting his interview with Searcey,
Winslow stated that Searcey would signal his approval or disapproval of certain
responses through body language: “He would move his papers and slap them down
on the table when he disapproved. And when he approved, he would move them
closer to him. And he would smile and gesture[].”

       Taylor was arrested on a fugitive warrant in North Carolina on March 15, 1989.
Before any Defendant talked to Taylor, Taylor admitted to local law enforcement in
North Carolina that she had been present during the Wilson homicide. Searcey and
BPD Sergeant Ralph Stevens traveled to North Carolina on March 16, 1989, and
interrogated Taylor. Although Taylor confessed to being present at the Wilson
murder, she stated that she only admitted her involvement after North Carolina
officials told her she was there. Taylor could not recall basic facts about the Wilson
homicide, such as the type of building that Wilson lived in and what time of day the
crime occurred. Other parts of her testimony call into question Taylor’s mental
health, both during the interview and in 1985: she made multiple references to the
fact that she had a personality disorder that was not being treated; she abused drugs
and alcohol in 1985; she had previously attempted suicide; and she intended to inflict
bodily harm on herself. Other statements signaled that Taylor was out of touch with
reality in 1985, including her statement that she could not remember “much of ‘85 at
all” and that she once believed that White was her father, even though White was
only a year older than her. Taylor indicated that an individual named “Lobo,” an alias

                                         -7-
established for White, committed the murder. Taylor also stated that another male
was involved, but she did not remember the identity.

        In response to a series of leading questions from Searcey and Stevens, Taylor
began to give testimony more in line with the evidence found at the Wilson crime
scene. Searcey asked Taylor to corroborate that she had confessed to Podendorf and
Bishop, but Taylor initially denied ever talking with anyone about the murder.
Searcey continued to pressure Taylor into admitting that she had confessed to
Podendorf and Bishop. When the interview resumed after a break, Taylor agreed that
she may have discussed the Wilson murder with Podendorf and Bishop. Taylor also
agreed to a number of suggestions offered by Searcey and Stevens: that she wrote a
letter to Cliff Shelden admitting her role in the crime; that the site of the murder was
an apartment building and not a house; that White performed a trick with money
wherein he ripped the money in half;2 and that there was an additional person, “Beth,”
present during the murder. Although Stevens and Searcey asked a number of leading
questions that included descriptions of Winslow, Taylor could not supply the name
of the other male that she said assisted in killing Wilson.

       Taylor waived extradition, and she was brought back to Beatrice and booked
into the Gage County Jail. In subsequent interrogations, Searcey continued to suggest
details of the crime to Taylor, including supplying a photograph of Winslow in a
lineup. Taylor’s account of how the event happened shifted each time that she told
her story.

       After Taylor identified Winslow as a participant in the crime, Searcey drafted
an affidavit for an arrest warrant for Winslow. Winslow was arrested and booked into


      2
        A BPD officer informed Searcey that one half of a five dollar bill was found
at the scene of the Helen Wilson murder. As a result, several of the suspects were
asked whether they recalled White doing a trick in which he ripped currency in half.

                                          -8-
the Gage County Jail. At that time, Winslow recanted his previous statement that he
was a witness to the Wilson murder and instead fashioned a version of his story in
which Taylor and White returned to his apartment with blood on their clothes.
Winslow also indicated that Johnson may have witnessed the Wilson homicide.
When Searcey confronted Winslow with his various statements, Winslow stated that
“this story is the true one and if you don’t want to believe it that’s fine. I’ll go back
to my cell, I feel better now because it’s off my chest.”

       Johnson gave a voluntary statement to Searcey on March 18, 1989. Johnson
indicated that on the night of February 5, 1985, she spent the evening watching
television with Taylor, Winslow, and Bishop at Bishop’s apartment. Also on March
18, Searcey and Stevens traveled to Del City, Oklahoma, to interview Mark Goodson.
Goodson gave a voluntary statement on March 19 in which he stated he was not
involved in the Wilson murder. However, Goodson claimed that he called Taylor in
1985 when she was in North Carolina and that she admitted to him that she and White
had murdered Wilson.

      By mid-March, Defendants had arrested Taylor, Winslow, and White as
suspects. Biogenetic samples were taken from Taylor and Winslow for testing;
neither was a positive match for the type B blood found at the crime scene.

       On March 24, 1989, Searcey and Stevens interviewed Deb Shelden. According
to Stevens’s report of the interview, Deb indicated that her husband, Cliff Shelden,
told Deb that he received a letter from Taylor admitting Taylor’s involvement in the
murder. Stevens’s report recounts that Deb did not read the letter and that the letter
may have mentioned White. Searcey’s report of Deb’s statement differed, however,
as he recorded Deb as saying that she read the letter herself and that it stated that
Taylor and White were responsible for the murder.




                                          -9-
        On March 25, 1989, Searcey and Stevens took a recorded voluntary statement
from Darren Jon Munstermann, who indicated that, at the time of the Wilson murder,
he was residing with Taylor, Bishop, and Cliff Shelden. Munstermann stated that he
had no knowledge of the Wilson homicide and that he was at home on the evening
of February 5, 1985. Munstermann initially stated that he saw his three roommates
the next day and that none of them acted unusual. Munstermann also stated that
Taylor indicated her desire to move back to South Carolina to be with family. In
response to this statement, Searcey began to question Munstermann about Taylor’s
desire to return to South Carolina, including whether Taylor was in a hurry to leave
town, whether she was “antsy,” whether she was acting abnormally, and whether
Munstermann heard any comments from Taylor before she left town. Munstermann
later remembered that Taylor acted “antsy” and that she “made up an excuse to leave
town.” When Searcey asked whether Munstermann thought Taylor’s reason for
leaving town might have been because Taylor was involved in the Wilson homicide,
Munstermann agreed.

       Cliff Shelden claimed he also had information relating to the Wilson murder.
Cliff had previously offered information to a detective in the Lincoln Police
Department on two previous occasions. In November 1988, Cliff stated that he
thought White and Goodson were responsible for the rape and murder. In December
1988, Cliff pointed to Taylor, White, and Goodson. Searcey and Lamkin interviewed
Cliff at the Lancaster County Correctional Center on April 12, 1989. After three and
a half hours of interrogation, Cliff gave a recorded statement. In the statement, Cliff
claimed that he received a letter from Taylor three to four months after the Wilson
homicide in which Taylor admitted to participating in the homicide with Winslow and
White. Cliff also stated that Winslow had told him about the Wilson murder, and that
Taylor, White, Winslow, and Deb Shelden were present. Searcey’s report of the
interview prepared on April 20, 1989, recounts Cliff as stating that the homicide may
possibly have involved James Dean, but Cliff makes no such statement in the
transcript of the interview.

                                         -10-
       Searcey and Lamkin conducted a second interview of Deb Shelden on April 13,
1989. In the recorded portion of her interview, Deb indicated that she was present at
the Wilson murder with Taylor, White, and Winslow. Deb stated that she watched
the assault and murder, and that Taylor, Winslow, and White all played an active role
in the homicide. Deb indicated that she hit her head and began bleeding after she was
pushed by White. Following her interview, Deb was arrested and placed in the Gage
County Jail. On April 14, 1989, after Deb Shelden allowed Defendants to obtain
biogenetic samples, she submitted to a third interview. During this interview, Deb
indicated that Dean was also present at the Wilson murder.

       On April 13 or 14, 1989, Searcey drafted an affidavit for an arrest warrant for
Dean. The court issued a warrant for Dean’s arrest on April 14, and Dean was
arrested and booked into the Gage County Jail on April 15. Biogenetic samples were
taken from Dean at that time, which revealed that Dean’s blood type was O negative.
When questioned by Searcey and Lamkin, Dean denied any knowledge as to the
Wilson homicide. When Dean stated that he wanted a lawyer, the deputies continued
asking Dean questions.

       On April 16, Searcey, Lamkin, DeWitt, and Smith interviewed Dean for over
two hours. As before, Dean repeatedly requested the presence of counsel and denied
any knowledge of or participation in the crime. One of the Defendants responded that
Dean “did not need a lawyer and . . . needed to tell them what happened.” Searcey,
Lamkin, and DeWitt conducted a third interview for three hours on April 17. During
this interview, Dean was told that Taylor, Deb Shelden, and Kathy Gonzalez had all
implicated him in the case. Dean was arraigned on April 17 and was appointed
counsel at that time. However, Searcey, Lamkin, DeWitt, and Smith continued to talk
to Dean outside the presence of his counsel on numerous occasions. Defendants
advised Dean that if he did not cooperate, he would get the electric chair. Dean took




                                        -11-
a polygraph test on April 29, and the polygraph examiner reported that Dean was
being deceptive.3

      On May 2, 1989, Dean had a consultation with Price. In addition to being a
commissioned deputy sheriff with the Gage County Sheriff’s Office, Price served as
the Gage County police psychologist. During his consultation, Dean again denied
any involvement in the Wilson homicide. But when Price told Dean about the


      3
       In reviewing the polygraph examiners’ reports with respect to Dean, Deb
Shelden, and Gonzalez, the district court observed that the examiner, Paul Jacobson,
“was independent of the defendants and law enforcement more generally.” After
reading the polygraph reports, however, we cannot agree. Rather than merely giving
an objective report as to whether Dean’s answers were probative of truthfulness,
Jacobson can be understood to give his subjective belief that he was “fully convinced
that [Dean] has knowledge he is not sharing and will not change his story until he is
backed in to a corner.” Jacobson went further in the report to opine as to his own
theories of the case:

      I know that no prosecutor or defense attorney wants some innocent
      person falsely accused and I feel I have failed a bit in not getting more
      out of [Dean] than I did. However, at this stage, much is based on only
      what has been said by Debra Shelden, whose statement leaves much to
      be desired. I really can’t see why she would be putting a false
      accusation on [Dean] unless she was trying to cover up for someone
      else, it appears more likely that she was not wanting to tell on [Dean].

Jacobson then suggests that it would be a “wise choice” to examine Deb Shelden, and
that he “would do it for half my normal price since the case preparation, review of
reports, etc. would not require all that extra time.” In a later report of an interview
of Gonzalez, Jacobson opines to investigators that they “are probably playing a
waiting game with Kathy. When she finds out about the blood test and that she is in
the big leagues, it might be a whole different story.” We find that these sorts of
statements by Jacobson allow for a reasonable inference that Jacobson was not acting
as an independent expert, but instead, at the very least, was seeking to get results to
inculpate the subjects of the investigation.

                                         -12-
polygraph’s indication that Dean was being deceptive, Dean began to doubt himself.
Price counseled Dean that Dean was subconsciously aware of his role in the Wilson
murder and that “continuing supportive therapy” would help him to recall his
repressed memories. Dean agreed to continue therapy sessions with Price. In
subsequent meetings with Defendants, Dean was shown photographs and videos of
the crime scene. Searcey and Lamkin also escorted Dean to the apartment where
Helen Wilson had been murdered.

      On May 8, 1989, in conjunction with a plea agreement, Dean gave a recorded
statement to DeWitt and Smith in the presence of his counsel. In his statement, Dean
indicated he was present at the Wilson homicide along with Taylor, Winslow, White,
and Deb Shelden. However, Dean could not recall why they went to Wilson’s
apartment, and he did not remember seeing anyone touch Wilson. When DeWitt
asked Dean if anyone else was present, Dean said not that he could remember. But
Dean agreed with DeWitt’s suggestion that someone else could have been present.
When Smith asked Dean why he was now admitting his involvement in the crime,
Dean answered:

      Well I, I feel that I remembered it in my sleep. I obviously had some
      kind of a subconscious block or something I don’t know what it was for
      sure and I couldn’t remember and I thought I was telling the truth
      naturally and I said I was not there.

       Searcey and Lamkin interviewed Dean again on May 10, 1989, in the presence
of Dean’s counsel. Unlike his statement from two days earlier, Dean recounted going
to Wilson’s apartment with Taylor, Winslow, White, and Deb Shelden, and that it was
Taylor, Winslow, and White who “grabbed” Wilson in a “gentle manner.” Dean
recalled seeing someone slap Wilson, but he could not remember who it was.
Although Searcey and Lamkin asked a number of leading questions, Dean could not
remember any relevant details of the crime. However, Dean agreed with Searcey’s
suggestion that Wilson was being “violently mistreated.” Dean repeatedly indicated

                                       -13-
that his memory was lacking: “I can’t remember you know like I said I got this all [in]
a dream you know and I’m just telling you bits and pieces of what I can tell you like
you guys wanted to know you know.”

      On May 17, 1989, Searcey and DeWitt interviewed Dean yet again in the
presence of Dean’s counsel. In this interview, Dean stated that he witnessed Taylor,
Winslow, and White sexually assaulting Wilson. Dean also added remembering
seeing another person in the doorway of the apartment. Although Dean gave a
physical description, he could not remember the gender or name of that person. Dean
claimed he thought the other person was a woman and that he had “an idea” who she
was, but he did not want “to put a wrong name in there and get you guys in trouble.”

       On May 17, 1989, Dean entered a plea of guilty to an amended information
charging him with aiding and abetting second-degree murder. Before accepting
Dean’s plea, the court asked Smith what the nature of the evidence would be that the
government would present at trial. Smith responded that, at trial, the government
would rely on the testimony of Deb Shelden and on Dean’s confession to
investigators:

      MR. SMITH: Please the Court, your Honor, Debra K. Sheldon [sic] if
      called to testify, she would indicate that on the evening hours of
      February 5, 1985, she along with the defendant standing before the
      Court today, James L. Dean, along with several other individuals went
      to the location of Apartment Number 4, 212 North Sixth Street, Beatrice,
      Gage County, Nebraska.
              We would also advise the Court that Deputy Burdette Searcey, if
      called to testify, he would indicate that Mr. Dean after being mirandized
      has admitted the same to him. Both individuals, both Mr. Dean’s
      statement and Ms. Sheldon’s [sic] testimony would be that the apartment
      was rented by Helen L. Wilson, a 68-year-old white female, and that
      Deputy Searcey would testify she was found at approximately 9:15 a.m.
      on 2-6-85, and that she was dead.


                                         -14-
       Ms. Sheldon [sic] would testify that entry was gained to the
apartment with Mr. Dean and several other individuals by force. The
door was knocked on, Mrs. Wilson responded by opening the door. The
door was then pushed back forcibly sending Mrs. Wilson into the
apartment. Mr. Dean has also advised the deputy that at that point Mrs.
Wilson was struck by one of the other individuals, and almost went to
the floor at that point.
       Ms. Sheldon’s [sic] testimony would further go on that the door
was shut, she observed the homicide of Helen Wilson. Mr. Dean has
also stated to Deputy Searcey that he observed the homicide of Helen
Wilson. They both observed -- in both their statements she would testify
and the deputy would testify that Mr. Dean had indicated they observed
a sexual assault being committed upon Helen Wilson prior to and during
the homicide. Mrs. Wilson was attempting to struggle and resist.
However, she was being forcibly held at the time, and that she was
also -- the sexual assault was very violent in nature.
       ...
       Ms. Sheldon [sic] would testify that she observed one of the other
individuals place a pillow over Mrs. Wilson’s face, and at some point
the struggling stopped from underneath the pillow and the individual
was deceased.
       Debra Sheldon [sic] also would indicate that the reason they went
to that location was that they were looking for money. After the death
money was also sought, and it was believed by her that one of the other
individuals indicated they had found money. She indicates in her
statement that the defendant Mr. Dean was suggesting places to look for
the money at that time to see if it can be recovered.
       Debra Sheldon [sic] and Mr. Dean would indicate entry was
forcibly gained to the apartment. Mr. Dean was told by one of the other
participants to shut up about what had occurred, and that all these events
did take place in Gage County, Nebraska on or about the date of
February 6, 1985.
       Mr. Dean’s statement, along with Ms. Sheldon’s [sic] statement,
would indicate they entered probably the very late evening hours of
February 5, and left during the early morning hours of February 6.




                                  -15-
       After Smith concluded outlining the evidence that would be presented at trial
against Dean, the court asked Dean and Dean’s counsel if they wanted to tell the court
anything. Dean replied, “No, sir.” His counsel stated that he thought “the summary
that’s been recited by the county attorney fairly well sets forth the facts.” The court
then asked Dean: “Did you participate in the events that the county attorney has
outlined, Mr. Dean?” Dean responded, “Yes.”

       On May 18, 1989, Searcey requested a picture of Gonzalez from the BPD. On
May 24, 1989, Searcey interviewed Dean again in the presence of DeWitt and Dean’s
counsel. In this interview, Dean stated that he now remembered Gonzalez was
present in the apartment and that she had been injured during the Wilson altercation.
Also on May 24, Searcey and Lamkin interviewed Deb Shelden in the presence of her
counsel. Like Dean, Deb stated that she now remembered seeing Gonzalez present
in Wilson’s apartment and that Gonzalez had a bloody nose. Deb indicated that she
did not know Gonzalez and had forgotten about her until she had a nightmare. Deb
further stated that she identified Gonzalez from a photo after asking Searcey to show
her a picture that matched the characteristics of the woman she saw in her dream.

       On May 25, 1989, Searcey, DeWitt, and Lamkin traveled to Denver, Colorado,
to arrest Gonzalez pursuant to an arrest warrant issued by the court. Gonzalez
repeatedly indicated that she could not recall being present during the Wilson murder.
The next day, Gonzalez was transported back to Beatrice, where she gave biogenetic
samples for testing, and was booked into the Gage County Jail. Price interviewed
Gonzalez at that time. Gonzalez indicated that she had no memory of being present
during the Wilson homicide. Gonzalez asked Price to hypnotize her so that she could
recall being present, but Price refused. Price told Gonzalez that another witness
charged with the crime had implicated Gonzalez. When Gonzalez asked Price how
she could refresh her memory, Price told Gonzalez that she would remember if she
relaxed and that her memories might return to her in dreams. When Gonzalez asked
Price what would happen if she did not remember being involved, Price responded,

                                         -16-
“[T]hen it’s up to a court to decide . . . .” Price also told Gonzalez that if she were
“there and not participating” at the Wilson homicide it would be “a very different
situation” than if she were “there participating.” Price then asked Gonzalez whether
White would implicate her if it meant saving himself, and Gonzalez agreed White
might do such a thing. Price told Gonzalez that

      the important thing is the odds are at this time it looks like you were in
      but did in fact block it. With two people pinpointing you in the event of
      [sic] each other, a good chance. And if you can help you out by
      remembering it will help you . . . . We don’t want you held responsible
      for anything you didn’t do and you know I have no idea of what uh
      [White] or [Taylor] and Winslow are going to say about you.

Price indicated that he would work with Gonzalez to help her recover her blocked
memory. When Gonzalez’s blood test results came back, it indicated that she had
type B blood, but that her blood differed by one genetic marker from the blood found
at the crime scene. Defendants told Gonzalez that the test results showed a 100%
match.

       Defendants continued to interview Dean. On June 7, 1989, Searcey
interviewed Dean in the presence of DeWitt and Dean’s counsel. Dean stated that,
while he was riding along with the other suspects to Wilson’s apartment, someone
mentioned robbery. Dean also stated that Gonzalez suddenly appeared in the hall in
front of their group as they made their way to Wilson’s apartment. On June 23,
Lamkin interviewed Dean in the presence of Dean’s counsel and offered another
statement about the group’s plan to rob Wilson and about Gonzalez’s alleged injury.
On July 16, Dean supplied further new information in an interview with Lamkin in
the presence of his counsel, including that Dean, Taylor, Winslow, White, and Cliff
Shelden had a conversation a week before the Wilson homicide discussing stealing
money from an old lady. When Dean began discussing the night of February 5, 1985,
Lamkin asked Dean about the seating arrangement. Dean replied:

                                         -17-
      I remember it distinctly but I . . . kind of got ruined on it because when
      you guys were questioning me that the day after you arrested me on this,
      you showed me [a] diagram. You know you remember the diagram you
      showed me of the seating arrangement you had a note pad similar to
      mine a legal note pad and you said this is the way you guys were seated,
      one of you did I don’t remember if it was your or [Searcey] but I do
      remember the seating arrangement, you want me to go ahead and tell ya
      I can.

Dean also added details about seeing Gonzalez bleeding in Wilson’s apartment,
seeing White carrying a stack of money in his hand, and hearing White tear a five
dollar bill in half.

       On September 1, 1989, Taylor pled guilty to “caus[ing] the death of Helen
Wilson intentionally, but without premeditation.” On October 5, Gonzalez entered
a plea of nolo contendere to the charge of aiding and abetting second-degree murder.
On November 9, White was found guilty after a jury trial of first-degree felony
murder. Taylor, Dean, Gonzalez, and Deb Shelden all testified against White at his
trial. Winslow refused to testify. On December 8, Winslow withdrew his not guilty
plea and entered a no contest plea to a charge that he did “aid, abet, procure or cause
another to cause the death of Helen Wilson intentionally, but without premeditation.”
White was sentenced to life imprisonment. Winslow was sentenced to fifty years
imprisonment. Taylor received a sentence of forty years imprisonment. Dean and
Gonzalez both received ten-year prison terms.

       In 2008, DNA testing revealed that the blood and semen collected from
Wilson’s apartment matched Bruce Allen Smith, a person wholly unconnected to the
Plaintiffs. As a result of this new testing, the Nebraska Pardons Board granted
Plaintiffs full pardons.




                                         -18-
       A more thorough development of the facts of this case may be found in the
background section prepared by the district court, from which we have borrowed
heavily for our own overview of the facts herein. See Dean v. Smith, 805 F. Supp.
2d 750, 756-834 (D. Neb. 2011). Although Plaintiffs contend the district court’s
narrative is based on Defendants’ version of events, we do not discern any facts
included in the district court’s background that are unsupported by the evidence. We
do, however, disagree with certain inferences drawn by the district court from this
evidence, as demonstrated by our characterization of some of the background facts
and by our analysis below.

                              II. Qualified Immunity

       At the heart of their appeal, Taylor, Winslow, Dean, and Gonzalez argue the
district court erred in holding that Defendants did not violate clearly established
Fourteenth Amendment due process rights. “Summary judgment is appropriate when
the evidence viewed in the light most favorable to the nonmoving party presents no
genuine issue of material fact and the moving party is entitled to judgment as a matter
of law. We review de novo summary judgment where granted on the basis of
qualified immunity.” Coates v. Powell, 639 F.3d 471, 475-76 (8th Cir.) (internal
citation omitted), cert. denied, 132 S. Ct. 412 (2011). “The party asserting immunity
always has the burden to establish the relevant predicate facts, and at the summary
judgment stage, the nonmoving party is given the benefit of all reasonable
inferences.” White v. McKinley, 519 F.3d 806, 813 (8th Cir. 2008).

       “Qualified immunity shields government officials from [personal] liability in
a § 1983 action unless the official’s conduct violates a clearly established
constitutional or statutory right of which a reasonable person would have known.”
Brown v. City of Golden Valley, 574 F.3d 491, 495 (8th Cir. 2009). Evaluating a
claim of qualified immunity requires a “two-step inquiry: (1) whether the facts shown
by the plaintiff make out a violation of a constitutional or statutory right, and

                                         -19-
(2) whether that right was clearly established at the time of the defendant’s alleged
misconduct.” Id. at 496 (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). “The
defendants are entitled to qualified immunity unless the answer to both of these
questions is yes.” McCaster v. Clausen, 684 F.3d 740, 746 (8th Cir. 2012). A court
may exercise its discretion in deciding which of the two prongs of the qualified
immunity analysis to take up first. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

                        A. Violation of a Constitutional Right

        We begin our analysis by discussing the contours of the constitutional right at
issue. Plaintiffs’ claims are founded in the Fourteenth Amendment right to due
process.4 The Due Process Clause of the Fourteenth Amendment provides that “[n]o
State . . . shall . . . deprive any person of life, liberty, or property, without due process
of law.” U.S. Const. amend. XIV, § 1. To breach the shield of qualified immunity
by establishing a “violation of substantive due process rights by an . . . official, a
plaintiff must show (1) that the official violated one or more fundamental
constitutional rights, and (2) that the conduct of the . . . official was shocking to the
‘contemporary conscience.’” Flowers v. City of Minneapolis, 478 F.3d 869, 873 (8th
Cir. 2007) (quoting Cnty. of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998)).




       4
          Plaintiffs also assert that their claims are based in the Fifth Amendment,
presumably in its protection against self-incrimination. Such a claim fails, however,
because Plaintiffs did not proceed to a criminal trial. “Statements compelled by
police interrogations of course may not be used against a defendant at trial, but it is
not until their use in a criminal case that a violation of the Self-Incrimination Clause
occurs.” Chavez v. Martinez, 538 U.S. 760, 767 (2003) (plurality opinion) (internal
citations omitted); see also id. at 779 (Souter, J., concurring) (stating that where claim
is based on outrageous conduct of police in questioning of suspect, “[t]hat claim, . . .
if it is to be recognized as a constitutional one that may be raised in an action under
§ 1983, must sound in substantive due process”).

                                            -20-
        In the instant case, Plaintiffs’ substantive due process claims are derived from
their liberty interest in fair criminal proceedings. See Wilson v. Lawrence Cnty., 260
F.3d 946, 956 n.8 (8th Cir. 2001). Plaintiffs claim their right to a fair proceeding was
violated in three separate respects. First, they claim that Defendants recklessly
investigated the Wilson murder. Second, they claim that Defendants conspired to
manufacture false evidence to coerce Plaintiffs to plead guilty to a crime they did not
commit. Finally, Plaintiffs claim their guilty pleas were achieved by coercion.5 We
address the first two claims together, because the facts supporting them are centered
on Defendants’ actions in investigating the Wilson murder.

                    i. Reckless Investigation and False Evidence

       Plaintiffs claim that Defendants “recklessly investigated the Wilson murder by
ignoring exonerating evidence[] and accepting as true uncorroborated and
contradictory inculpatory witness statements, as well as statements that were clearly
refuted by easily verifiable facts of the murder.” Plaintiffs also claim that Defendants
coached witnesses to fabricate the necessary evidence required to support
Defendants’ theory of the case. The district court rejected both of these claims,
finding “as a matter of law that there is not sufficient evidence to establish that . . .
[Plaintiffs’ convictions were] obtained through the knowing use of false evidence or
conscience-shocking investigatory activities by the defendants.”

       We disagree with the district court’s assessment of the evidence. Viewing the
facts in the light most favorable to Plaintiffs, the evidence allows a reasonable


      5
        The district court found that Plaintiffs raised other claims in their complaints,
including claims based on unlawful arrest in violation of the Fourth Amendment, lack
of counsel in violation of the Sixth Amendment, and coerced confession in violation
of the Fifth and Fourteenth Amendments. The district court dismissed those claims
as time-barred. Plaintiffs do not challenge this aspect of the district court’s ruling on
appeal.

                                          -21-
inference that Defendants’ investigation crossed the line from gross negligence to
recklessness and that Defendants manufactured false evidence to complete their
investigation.

       To establish a constitutional violation based on an inadequate investigation, a
plaintiff must show that the defendant officer’s “failure to investigate was intentional
or reckless, thereby shocking the conscience.” Cooper v. Martin, 634 F.3d 477, 481
(8th Cir. 2011) (internal quotation marks omitted). “We have held that the following
circumstances indicate reckless or intentional failure to investigate that shocks the
conscience: (1) evidence that the state actor attempted to coerce or threaten the
defendant, (2) evidence that investigators purposefully ignored evidence suggesting
the defendant’s innocence, (3) evidence of systematic pressure to implicate the
defendant in the face of contrary evidence.” Akins v. Epperly, 588 F.3d 1178, 1184
(8th Cir. 2009). Mere negligent failure to investigate, such as failing to follow up on
additional leads, does not violate due process. See Amrine v. Brooks, 522 F.3d 823,
833-34 (8th Cir. 2008); Wilson, 260 F.3d at 955.

       While a reckless investigation claim may be supported by proof that
investigators exerted “systematic pressure to implicate the defendant in the face of
contrary evidence,” Akins, 588 F.3d at 1184, a manufactured false evidence claim
requires proof that investigators deliberately fabricated evidence in order to frame a
criminal defendant. See Whitlock v. Brueggemann, 682 F.3d 567, 585 (7th Cir.
2012) (“Significantly, all courts that have directly confronted the question before us
agree that the deliberate manufacture of false evidence contravenes the Due Process
Clause.”); Devereaux v. Abbey, 263 F.3d 1070, 1076-77 (9th Cir. 2001) (en banc)
(“Failing to follow guidelines or to carry out an investigation in a manner that will
ensure an error-free result is one thing; intentionally fabricating false evidence is
quite another.”). As in this case, a failure to investigate claim may be inextricably
bound with a false evidence claim, where the Plaintiffs’ theory is that investigators
recognized deficiencies in a case and manufactured false evidence to fill those gaps.

                                         -22-
Cf. Moran v. Clarke, 296 F.3d 638, 647-48 (8th Cir. 2002) (en banc) (denying
qualified immunity where substantive due process claim was based on evidence that
investigators “purposely ignored” exculpatory evidence, placed pressures on
witnesses to incriminate a specific person, and manufactured evidence).

       We find that Plaintiffs have presented sufficient evidence to allow the
reasonable inference that Defendants recklessly investigated the Wilson murder and
purposefully manufactured false evidence to implicate Plaintiffs. Specifically, there
is evidence that suggests Defendants systematically coached witnesses into providing
false testimony that was in line with the narrative of the Defendants’ theory as to how
the murder had been committed.

       The circumstances under which Dean and Gonzalez were identified by
witnesses provide the best example and raise the most serious concerns. First,
Searcey reported Cliff Shelden listed Dean as a possible perpetrator, but there is no
mention of Dean in any recorded portion of Shelden’s interrogation. Searcey and
Lamkin then interrogated Deb Shelden on successive days, April 13 and 14. In the
interview held on April 13, Deb only named Taylor, Winslow, and White as being
involved in the murder, and Deb stated that it was her own blood that was found at
the scene of Wilson murder. When Deb’s blood failed to be a correct match, Searcey
and Lamkin interviewed Deb again on April 14. Deb then stated that Dean was also
present during the Wilson murder and that she had been “blocking” her memory of
his presence.

      When Dean was arrested on April 15, 1989, he categorically denied any
knowledge of Wilson’s murder. While Dean was held in the county jail, Defendants
subjected Dean to a number of interrogations outside the presence of counsel.6 Smith,


      6
        Defendants argue that some of the evidence that Plaintiffs point to is their own
“self-serving” deposition testimony circa 2010, such as Dean’s deposition testimony

                                         -23-
Searcey, Lamkin, and DeWitt each threatened Dean that he would be executed if he
did not cooperate.

      Additionally, Price pretended to act as Dean’s counselor and told Dean that his
polygraph results evidenced Dean repressing his own memory of being involved.
After weeks of being told that he was present at the Wilson murder, Dean began to
provide statements that he was indeed involved in the murder based on dreams he
began to have. These dreams occurred after Defendants gave Dean certain facts,
photos, and videos of the crime scene. The evidence suggests that Defendants
engaged in weeks of indoctrination, eventually overcoming Dean’s judgment and
convincing him that he was indeed present at the scene of the crime.

       Even after Defendants had arrested Taylor, Winslow, White, Dean, and Deb
Shelden, an evidentiary deficiency remained: none of these suspects had type B
blood to match the blood found at the scene of the Wilson murder. At this juncture,
Searcey and Lamkin returned to one of the more malleable witnesses, Deb Shelden.
Although Deb (and no other witness) had ever previously mentioned Gonzalez as a
suspect before, Searcey showed a single photograph of Gonzalez to Deb when she
recalled seeing someone else at the scene of the crime. The same day that Deb
suddenly remembered that Gonzalez was present, Dean had a similar epiphany. A
reasonable inference is that Gonzalez’s identification was not a coincidence; instead,




that he was interrogated outside the presence of counsel. Defendants point out that
there is no such evidence from the records in the late 1980s. Although Plaintiffs’
deposition testimony from 2010 could “perhaps be characterized as self-serving, . . .
[it is] plausible, unchallenged and not circumstantially rebutted.” See Thomas v.
Runyon, 108 F.3d 957, 961 (8th Cir. 1997). In order to undercut this evidence,
Defendants would have to go beyond the possible self-interest of the witness to
develop inconsistences with the testimony or establish clear issues of credibility. See
id. Defendants have not sufficiently done so.

                                         -24-
a reasonable factfinder could find that Defendants coached or coerced Deb and Dean
to implicate Gonzalez.

        From this evidence, a factfinder could determine, as did the district court, that
this was an aggressive but imperfect investigation where the officers had some basis
to believe that Plaintiffs were guilty and, at most, the officers were negligent in
putting together the evidence to inculpate Plaintiffs. But a factfinder could also
determine that this was a reckless investigation where members of the sheriff’s
department forced vulnerable individuals into agreeing that they had a role in the
Wilson murder and then coached those individuals into giving false testimony that
fit into the sheriff department’s own narrative of events while ignoring evidence
contrary, and potentially fatal, to the department’s theory.

        Defendants may not be held liable merely for aggressively investigating the
crime, believing witnesses, following leads, and discounting those pieces of evidence
that do not fit with the evidence at the scene of the crime. In investigating a crime,
it is unlikely that every witness’s account will align perfectly with the testimony of
every other witness. See Brady v. Dill, 187 F.3d 104, 113 (1st Cir. 1999) (“[W]e live
in an age . . . where clerical errors in recording, receiving, or transmitting data are
commonplace, and where descriptive inaccuracies can occur easily.” (internal
citations omitted)). However, Defendants may be held liable if they recklessly
ignored evidence suggesting the Plaintiffs’ innocence or systematically pressured
witnesses to manufacture false testimony to fill gaps in an investigation. See Akins,
588 F.3d at 1184.

      In its analysis, the district court found Winslow’s claim to be “particularly
weak,” because “[t]he evidence against Winslow was strong and included two
especially damning actions by Winslow himself. That is, Winslow admitted that he
lied about his whereabouts on the night of the murder and he voluntarily made
admissions during a use-immunity interview . . . wherein he implicated himself,

                                          -25-
White, and Taylor.” We agree with the district court’s assessment that Defendants
cannot be held liable for focusing on individuals like Taylor and Winslow as
suspects. At the same time, however, there is evidence that suggests Searcey, DeWitt,
and Lamkin coached witnesses to supply false evidence about Taylor and Winslow
in order to strengthen the legal case against them. Therefore, that Taylor and
Winslow admitted to being at the scene of the Wilson murder does not bar them from
claiming that after they sought to recant their confessions, Defendants began a
campaign to manufacture evidence to implicate them. Cf. Moran, 296 F.3d at 647
(“Instead of simply allowing a weakly supported prosecution to proceed, . . . the
evidence can be read to show acts designed to falsely formulate a pretense of
probable cause.”); Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997)
(“To hold that police officers, having lawfully arrested a suspect, are then free to
fabricate false confessions at will, would make a mockery of the notion that
Americans enjoy the protection of due process of the law and fundamental justice.”).

      We next assess whether the evidence sufficiently shows that Defendants
possessed a culpable state of mind during their investigation. The Defendants
“conducting the post-arrest investigation certainly had the luxury of unhurried
judgments and repeated reflections, which make a reckless standard appropriate” in
evaluating the course of investigation. See Wilson, 260 F.3d at 957. As the Supreme
Court has recognized, “the term recklessness is not self-defining.” Farmer v.
Brennan, 511 U.S. 825, 836 (1994). However, in Wilson, we noted that such a
standard “normally contains a subjective component similar to criminal recklessness.”
260 F.3d at 956 n.9. “The criminal law . . . generally permits a finding of
recklessness only when a person disregards a risk of harm of which he is aware.”
Farmer, 511 U.S. at 836-37.

      There is sufficient evidence to support a finding that Defendants’ actions
during at least the latter part of their investigation were reckless. As explained in the
foregoing discussion, Defendants had multiple opportunities to see that the evidence

                                          -26-
they were assembling did not support their theory of the case. Defendants did in fact
recognize that certain testimony and details, most prominently the lack of a suspect
with matching B-type blood, caused serious problems for their case. But rather than
allowing the discrepancies in the evidence to serve as red flags, Defendants instead
pressed ahead and continued to exert pressure on vulnerable witnesses to provide
testimony that was not within those witnesses’ personal memory.

                               ii. Deprivation of Liberty

       To prove a violation of their Fourteenth Amendment rights, Plaintiffs must also
show that Defendants’ reckless investigation deprived Plaintiffs of their liberty. See
Whitlock, 682 F.3d at 582 (“[A] violation of the Fourteenth Amendment does not
occur unless a person is ‘deprive[d] . . . of life, liberty, or property, without due
process of law.’” (quoting U.S. Const. amend. XIV, § 1)). False evidence or evidence
derived from a reckless investigation only violates a criminal defendants’ due process
rights if it is “used to deprive the defendant of her liberty in some way.” See id. at
580. Indeed, “if an officer . . . fabricates evidence and puts that fabricated evidence
in a drawer, making no further use of it, then the officer has not violated due process;
the action did not cause an infringement of anyone’s liberty interest.” Id. at 582; see
also Zahrey v. Coffey, 221 F.3d 342, 348 (2d Cir. 2000).

       In the instant case, Plaintiffs each entered pleas of guilty, nolo contendere, or
no contest rather than proceeding to trial. Although the transcripts of three of the
Plaintiffs’ plea hearings are not in the record, there is evidence that the false evidence
collected as a result of Defendants’ investigation was used in those proceedings.
Specifically, journal entries from the plea hearings of Taylor, Winslow, and Gonzalez
indicate that County Attorney Smith outlined the facts that he expected to prove at
trial. The transcript from Dean’s plea hearing demonstrates that the facts supporting
Dean’s plea were derived from the false confessions made by Deb Shelden and Dean.
A reasonable inference from the evidence is that the evidence presented at the plea

                                          -27-
hearings of Taylor, Winslow, and Gonzalez was substantially similar to that presented
at Dean’s plea hearing. “Without the [reckless investigation or] fabrication, the
prosecuting attorney would have had no tainted evidence to introduce” at the plea
hearing. See Whitlock, 682 F.3d at 583. Therefore, because there is evidence
Defendants used false evidence to secure a conviction, Plaintiffs have sufficiently
supported a cognizable due process claim. See Wilson, 260 F.3d at 954-55 (allowing
reckless investigation claim to proceed where evidence derived from investigation
was used at plea hearing).

       The district court found that regardless of the evidence that was presented at
Plaintiffs’ plea hearings, Plaintiffs’ claims failed because there was no evidence they
asserted their innocence at the plea hearings. As a result, the court reasoned that “as
a matter of law . . . they cannot claim the defendants violated their right to due
process by knowingly using false evidence to secure their convictions.” The court
based this reasoning on language from previous court decisions that state that “due
process . . . does not impose a constitutional duty on state trial judges to ascertain a
factual basis before accepting a plea of guilty or nolo contendere that is not
accompanied by a claim of innocence.” See Wallace v. Turner, 695 F.2d 545, 548
(11th Cir. 1983).

       The district court’s reliance on Wallace and similar cases is misplaced because
the due process issue addressed in those cases is distinct from the due process issue
now before us. Unlike the cases cited by the district court, Plaintiffs are not claiming
that their rights were violated when the state court failed to determine whether there
was sufficient evidence of their guilt. See, e.g., Orman v. Cain, 228 F.3d 616, 621
(5th Cir. 2000) (“Where the defendant proclaims his innocence but pleas guilty
anyway, due process is satisfied only if the state can demonstrate a ‘factual basis for
the plea.’” (quoting North Carolina v. Alford, 400 U.S. 25, 38 & n.10 (1970))).
Instead, Plaintiffs assert that their substantive due process rights were violated when
Defendants conducted a conscience-shocking reckless investigation and amassed

                                         -28-
false evidence that was used to box Plaintiffs into entering guilty pleas. See Wilson,
260 F.3d at 954-55 (affirming that district court’s finding that the right against the use
of false evidence applied where the false statement was used at Wilson’s probable
cause and Alford plea hearings rather than at a trial).

                              iii. Shocks the Conscience

       We next determine whether the constitutional violations in this case were so
egregious so as to shock the conscience. “Only in the rare situation when the state
action is ‘truly egregious and extraordinary’ will a substantive due process claim
arise.” Strutton v. Meade, 668 F.3d 549, 557 (8th Cir.), petition for cert. filed, 80
U.S.L.W. 3670 (U.S. May 2, 2012) (No. 11-1329). “Substantive due process ‘is
concerned with violations of personal rights . . . so severe . . . so disproportionate to
the need presented, and . . . so inspired by malice or sadism rather than a merely
careless or unwise excess of zeal that it amounted to brutal and inhumane abuse of
official power . . . .’” Golden ex rel. Balch v. Anders, 324 F.3d 650, 652-53 (8th Cir.
2003) (alterations in original).

       We find that, if the factfinder draws the reasonable inferences outlined in the
previous discussion, the facts of this case shock the conscience. There is evidence
that Defendants coerced and threatened Taylor, Dean, and Gonzalez to provide false
testimony; purposefully ignored the fact that no witness could independently provide
testimony about details of the crime; and exerted undue pressure to implicate
Plaintiffs or to improperly strengthen the state’s case against Plaintiffs. Cf. Akins,
588 F.3d at 1184 (finding investigation was not conscience-shocking when
investigators did not participate in these sort of actions).

      Such actions severely undermine an individual’s right to a fair criminal
proceeding. “Law enforcement officers . . . have a responsibility to criminal
defendants to conduct their investigations and prosecutions fairly. . . .” Wilson, 260

                                          -29-
F.3d at 957. “There is no countervailing equally important government interest that
would excuse [officers] from fulfilling their responsibility” to conduct a fair
investigation. Id. Accordingly, we find Plaintiffs have pointed to sufficient evidence
to support their claims based on a conscience-shocking, reckless investigation and
manufactured false evidence.

                              iv. Coercing Guilty Plea

       Plaintiffs also claim that the Defendants coerced their guilty pleas. “To prove
that his plea was not a knowing and voluntary plea, [a criminal defendant] must show
that he did not make ‘a voluntary and intelligent choice among the alternative courses
of action.’” Weisberg v. Minnesota, 29 F.3d 1271, 1278 (8th Cir. 1994). We agree
with the district court that the evidence does not support Plaintiffs’ coerced guilty
plea claims.

       As our Court recently recognized in Hayden v. Nevada County, 664 F.3d 770,
772 (8th Cir. 2012), we are unaware of any case in which section 1983 liability has
been imposed for “coercing or inducing a guilty plea.” A guilty plea is not rendered
involuntary merely because an officer informs a defendant of the possible alternatives
to pleading guilty, including facing the death penalty. See id. at 773 (holding guilty
plea not rendered involuntary when sheriff told defendant “that pleading guilty
‘would result in only two years of probation, with no fines or further holding’”);
Bordenkircher v. Hayes, 434 U.S. 357, 365 (1978) (stating that presenting a
defendant with “the unpleasant alternatives of forgoing trial or facing charges in
which [the defendant] was plainly subject to prosecution” does not violate due
process).

     We note that the Supreme Court has also left open the possibility that there may
be a circumstance where a coerced confession or reckless investigation
unconstitutionally taints a guilty plea. See Chambers v. Florida, 309 U.S. 227 (1940)


                                        -30-
(reversing murder convictions of four defendants, three of whom pled guilty, when
evidence showed their confessions were coerced). Commenting on Chambers, the
Supreme Court has stated that there may be a circumstance where a coerced
confession has an “abiding impact” that “also taint[s] the plea.” See McMann v.
Richardson, 397 U.S. 759, 767 (1970). In Chambers, guilty pleas were taken from
two petitioners only two days after their confessions were secured. While Chambers
was tried a month later, he and his fellow petitioners were “purportedly informed . .
. they would be killed if they did not stick to their prior confessions.” Cochran v.
Norvell, 446 F.2d 61, 65 (6th Cir. 1971). “[F]rom arrest until sentenced to death,
petitioners were never—either in jail or in court—wholly removed from the constant
observation, influence, custody and control of those whose persistent pressure
brought about the sunrise confessions.” Chambers, 309 U.S. at 235.

       This is not such a case. Here, each Plaintiff had at least a month from the time
that he or she was arrested to the time that he or she eventually pled guilty.7 There
is no evidence they were denied provisions or that they were subjected to harsh living
conditions. Furthermore, Plaintiffs were each represented by counsel during the bulk
of the time that passed between their arrest and eventual guilty plea. See United
States ex rel. Condon v. Erickson, 459 F.2d 663, 665 (8th Cir. 1972) (finding any
taint was sufficiently dissipated where defendant was afforded advice of counsel for
four-month period between incriminating statements and change of plea). Thus,
while Plaintiffs opted to enter guilty pleas based on the false evidence that had been
assembled against them, there is no evidence that they “did not understand the nature
of the plea proceeding or that [they] entered [their] pleas involuntarily.” See United
States v. Vest, 125 F.3d 676, 679 (8th Cir. 1997). We agree with the district court

      7
       Taylor was booked on March 17, 1989, but did not enter a guilty plea until
September 1. Winslow was booked on March 17, but did not enter his no contest plea
until December 8. Gonzalez was booked on May 26, but she did not enter her plea
of nolo contendere until October 5. Dean’s case is the closest, as he was arrested on
April 15 and entered his guilty plea on May 17.

                                         -31-
that the evidence is inadequate to show that their guilty pleas were not voluntary or
knowing.

     Accordingly, we affirm the district court’s decision to grant immunity to
Defendants against Plaintiffs’ coerced guilty plea claims.

                                B. Clearly Established

       The next step in our analysis is to determine whether an individual’s right to
be free from a reckless investigation or from the use of false evidence to secure a
conviction was clearly established in 1989. See Shekleton v. Eichenberger, 677 F.3d
361, 366 (8th Cir. 2012) (“When determining whether an action was a clearly
established constitutional violation, we look to the state of the law at the time of the
incident.”).

       “A right is clearly established when the contours of the right are sufficiently
clear that a reasonable official would understand that what he is doing violates that
right.” Mathers v. Wright, 636 F.3d 396, 399 (8th Cir. 2011) (quotation omitted). “A
general constitutional rule already identified in the decisional law may apply with
obvious clarity to the specific conduct in question, even though the very action in
question has not previously been held unlawful.” Shekleton, 677 F.3d at 367
(internal alteration marks omitted). “[T]he unlawfulness must merely be apparent in
light of preexisting law, and officials can still be on notice that their conduct violates
established law even in novel factual circumstances.” Nelson v. Corr. Med. Servs.,
583 F.3d 522, 531 (8th Cir. 2009) (en banc) (internal citation and quotation marks
omitted).

      Defendants do not dispute that the right to be free from the use of false
evidence to secure a conviction was clearly established in 1989, nor could they. See
Napue v. Illinois, 360 U.S. 264, 269 (1959) (holding use of false evidence violates

                                          -32-
due process). Instead, the parties dispute whether reasonable officers in 1989 should
have known that recklessly investigating a crime violated clearly established law. We
have previously addressed this issue in Wilson v. Lawrence County, 260 F.3d 946
(8th Cir. 2001).

       In Wilson, the plaintiff brought a section 1983 civil rights action against law
enforcement officials for their conduct in a murder investigation which led to his
wrongful conviction. We affirmed the district court’s denial of qualified immunity
to the defendants, recognizing that “the liberty interest involved . . . is the interest in
obtaining fair criminal proceedings.” Wilson, 260 F.3d at 956 n.8. In Wilson, we
noted such a right had previously been recognized in Brady v. Maryland, 373 U.S. 83,
87 (1963), where suppression of exculpatory evidence violated due process, and
Napue v. Illinois, 360 U.S. at 269, where use of false evidence at trial violated due
process. Wilson, 260 F.3d at 956 n.8. As a result, “[l]aw enforcement officers, like
prosecutors, have a responsibility to criminal defendants to conduct their
investigations and prosecutions fairly.” Id. at 957.

       Here, the district court held that the right to be free from a reckless
investigation was not clearly established in 1989. In reaching this result, the district
court interpreted Wilson as not deciding whether a right to be free from reckless
investigatory police work was clearly established in 1986 because the appellants
“[did] not challenge the district court conclusion that the right was clearly established
at the time of the alleged violation.”

      The district court is correct that in Wilson the appellants conceded that
“intentional acts of failing to investigate other leads would violate due process.”
Wilson, 260 F.3d at 955. However, the appellants still argued that “allegations or
evidence of recklessness [were] insufficient to state a claim.” Id. We rejected their
argument and held that the plaintiff’s claim based on a reckless investigation in 1986
was actionable. Id. at 957. Pursuant to Wilson, then, a due process right against a

                                           -33-
reckless investigation was clearly established in 1986. As a result, Plaintiffs’ right
to be free from a reckless investigation was clearly established three years later in
1989.

                               III. Absolute Immunity

      Plaintiffs contend the district court erred in concluding that Smith was entitled
to absolute immunity.

      Prosecutors are entitled to absolute immunity from civil liability under
      § 1983 when they are engaged in prosecutorial functions that are
      intimately associated with the judicial process. Actions connected with
      initiation of prosecution, even if those actions are patently improper are
      immunized. However, purely administrative or investigative actions that
      do not relate to the initiation of a prosecution do not qualify for absolute
      immunity. The question of whether absolute or qualified immunity
      applies depends on whether the prosecutor’s acts were prosecutorial,
      investigatory or administrative in nature.

Schenk v. Chavis, 461 F.3d 1043, 1046 (8th Cir. 2006) (internal citations, quotation
marks, and alternation marks omitted). “[T]he official seeking absolute immunity
bears the burden of showing that such immunity is justified for the function in
question.” Burns v. Reed, 500 U.S. 478, 486 (1991).

       We find that the district court did not err in granting Smith absolute immunity.
Although there is evidence Smith consulted with DeWitt about the investigation,
there is no evidence that any action taken by Smith prior to the filing of criminal
complaints against Plaintiffs was unconstitutional. And once the charging documents
were filed, Smith was protected by absolute immunity. See Kalina v. Fletcher, 522
U.S. 118, 129 (1997) (“[The prosecutor’s] activities in connection with the
preparation and filing of two of the three charging documents—the information and
the motion for an arrest warrant—are protected by absolute immunity.”); see also

                                         -34-
Brodnicki v. City of Omaha, 75 F.3d 1261, 1267-68 (8th Cir. 1996) (holding
interviews taken at direction of prosecuting attorney “were conducted during the
pendency of a proceeding to revoke [defendant’s] release on bond” and thus were
done as part of “carrying out [prosecutor’s[ responsibilities as advocate for the
state”).

                               IV. Evidentiary Rulings

      Plaintiffs challenge several evidentiary rulings made as part of the summary
judgment proceedings. Because we are reversing the grant of summary judgment as
to Searcey, Lamkin, and DeWitt and the evidentiary rulings would not impact our
holding as to Smith, Plaintiffs’ challenge to evidentiary rulings is now moot.

                                    V. Conclusion

       Based on the foregoing analysis, we find that Plaintiffs have pointed to
sufficient evidence to allow their Fourteenth Amendment claims based on reckless
investigation and manufactured false evidence to proceed.

        In addition to bringing claims against Defendants in their individual capacities,
Plaintiffs also asserted their section 1983 claims against Gage County and Defendants
in their official capacities. The district court dismissed these claims based on its
finding that the claims against the individual Defendants failed as a matter of law.
See Cooper v. Martin, 634 F.3d 477, 481-82 (8th Cir. 2011) (“[I]n order for municipal
liability to attach, individual liability must first be found on an underlying substantive
claim.” (internal quotation marks omitted)). Because we find that Plaintiffs have
presented sufficient evidence to support their reckless investigation and manufactured
evidence claims, the district court’s rationale for dismissing the municipal liability
claims is no longer supported. Therefore, the parallel claims against Gage County
and Defendants in their official capacities must also be reinstated on remand.

                                          -35-
      We reverse the district court’s decision to grant qualified immunity to Searcey,
Lamkin, and DeWitt as to Plaintiffs’ claims based on reckless investigation and
manufacturing of evidence. We reinstate the claims against Gage County and the
Defendants in their official capacities. We affirm the district court as to its ruling that
there was insufficient evidence to show that Plaintiffs’ guilty pleas were
unconstitutionally coerced. We likewise affirm the district court in its decision to
grant Smith absolute immunity. The case is remanded for further proceedings in
accordance with this opinion.
                               ____________________




                                           -36-